904 F.2d 702Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Edmond WATTS, Plaintiff-Appellant,v.James R. CULLINANE;  Virginia Parole Board State OfficialsUnknown;  Eric Peters;  G.O. Clemens;  T.P.Patrone;  T.P. Jamerson, Defendants-Appellees.
No. 90-7033.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1990.Decided:  May 23, 1990.Rehearing and Rehearing In Banc Denied June 14, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (C/A No. 89-140-R).
James Edmond Watts, appellant pro se.
James R. Cullinane, Eric Peters, for appellees;  Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Va.;    Elizabeth Kay Dillon, Woods, Rogers & Hazlegrove, Roanoke, Va.;    Walter Clyde Erwin, III, Assistant City Attorney, Lynchburg, Va., on briefs.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
James Edmond Watts appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Watts v. Cullinane, C/A No. 89-140-R (W.D.Va. Feb. 2, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED